Citation Nr: 0603272	
Decision Date: 02/06/06    Archive Date: 02/15/06

DOCKET NO.  04-31 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES


1.  Entitlement to service connection for a left ankle 
disorder.

2.  Entitlement to service connection for residuals of a 
gunshot wound of the left leg.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and nephew


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from July 1959 to 
January 1960 and from February 1962 to August 1963.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Boise, Idaho Regional 
Office (RO), which denied the veteran entitlement to service 
connection for a left ankle disorder and residuals of a 
gunshot wound to the left leg. 

In October 2004, the veteran and his witnesses appeared at 
the RO and offered testimony in support of the veteran's 
claim before the undersigned Veteran's Law Judge.  A 
transcript of this testimony has been associated with the 
veteran's claims file.

The issue of entitlement to service connection for residuals 
of a left leg gunshot wound is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

Any left ankle problem during service was acute and 
transitory and resolved without residual disability. Any 
current left ankle disability began many years after service 
and was not caused by any incident of service


CONCLUSION OF LAW

A left ankle disability was not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303 (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION


There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

The new notification provisions specifically require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 C.F.R. § 3.159(b) (2004).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided a copy 
of the rating decision noted above, and a June 2004 statement 
of the case.  These documents, collectively, provide notice 
of the law and governing regulations, as well as the reasons 
for the determination made regarding his claim.  By way of 
these documents, the veteran was also specifically informed 
of the cumulative evidence already having been previously 
provided to VA or obtained by VA on his behalf.  

Further, in a March 2003 letter, the RO specifically informed 
the veteran of the information and evidence needed from him 
to substantiate his claim, evidence already submitted and/or 
obtained in his behalf, as well as the evidence VA would 
attempt to obtain.  

The record discloses that VA has met its duty to assist the 
veteran also in obtaining evidence necessary to substantiate 
his claim.  Most notably service medical and private 
treatment records have been obtained and associated with his 
claims file.  There is no identified evidence that has not 
been accounted for and the veteran's representative has been 
given the opportunity to submit written argument.  
Additionally testimony in support of the veteran's claim has 
been obtained and associated with the veteran's claims file.   

The Board finds that in the instant case that VA has 
satisfied both its duty to notify and assist the veteran in 
this case and adjudication of this appeal at this juncture 
poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Factual Background.

The veteran's service medical records show that in March 1962 
the veteran was evaluated and treated for left foot pain 
incurred while walking on frozen ground.  An entry in his 
chronological service medical records dated in June 1963 
records that the veteran continued to have left foot pain and 
swelling due to an old injury in 1955.  The veteran's service 
medical records, to include the report of his August 1963 
Medical Board Examination, are negative for clinical findings 
or diagnoses referable to the left ankle. 

The pertinent post service medical evidence primarily 
consisting of private treatment records that shows that in 
April 1987 the veteran voiced complaints of some giving away 
in his ankle.  Physical examination showed a rather marked 
tibiotalar tilt.  It was his physician's impression that the 
veteran had chronic left ankle ligament instability. Watson-
Jones reconstruction of the ankle was recommended. A 
subsequent entry in May 1987 shows that underwent left ankle 
reconstruction surgery that month.

When seen for complaints of right knee pain in July 1995, the 
veteran's feet were noted to be normal with no pronation or 
supination.

At the hearing in October 2004, the veteran's nephew 
testified that he witness the veteran for a number of years 
suffering from ankle pain, aggravated by the cold.

Analysis

  Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active military, naval, or air service. 38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.


The veteran's chronological service medical records indicate 
that he was evaluated for complaints during service referable 
to his left foot on two occasions, March 1962 and June 1963.  
On neither of these occasions was there any specific clinical 
finding of left ankle symptomatology or pathology.  His 
remaining service medical records, to include his medical 
examination for service separation, reveal no clinical 
findings of a left ankle disorder of any kind and the post 
service clinical record is similarly barren until April 1987 
when the veteran was diagnosed as having a marked tibiotalar 
tilt requiring ankle reconstruction surgery.

The first post-service clinical evidence of any left ankle 
problem was more than 20 years after the veteran's separation 
from service.  The first manifestation of a left ankle 
disorder after service is too remote in time to support the 
claim it is related to service absent competent medical 
evidence to the contrary.  Such evidence has not been 
presented.

Despite the veteran's contentions that he has a left ankle 
disorder attributable to an injury in service, it is 
concluded that the isolated episode of left foot complaints 
in service to the extent they encompassed the left ankle, if 
at all, were acute and transitory and resolved before the 
veteran's discharge and that any current left ankle disorder 
is not related to the veteran's service. 

Here we note that the evidence as a whole shows no continuity 
of symptomatology of a left ankle disability since service. 
38 C.F.R. § 3.303(b); Mense v. Derwinski, 1 Vet. App. 354 
(1991). Nor is any current left ankle disability otherwise 
adequately medically linked to an incident of service. While 
the veteran has alleged that he has a current left ankle 
disability attributable to service, as a layman, he is not 
competent to give a medical opinion on the diagnosis or 
etiology of a condition. See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992). See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").

The weight of the competent medical evidence demonstrates 
that the veteran's complaints of left foot problems in 
service were acute and transitory and resolved without 
residual disability and that any current left ankle 
disability began many years after the veteran's active duty 
and was not caused by any incident of service. This is 
clearly indicated within the service medical records and, 
most importantly, post- service medical treatment immediately 
following service. The Board concludes that a left ankle 
disability was not incurred in or aggravated by service.

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied. 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left ankle disorder is denied.

REMAND

The veteran is seeking service connection for residuals of a 
gun shot wound of the left leg which he contends stems from 
aggravation in service of his preexisting left leg gunshot 
wound by exposure to extremely cold weather while stationed 
in Germany.

A review of the veteran's medical records show that in 
October 1955 the veteran was injured in a hunting accident in 
which a rifle bullet of unknown caliber entered from the 
front of the left thigh about six inches above the knee and 
came out through the back.  There was considerable damage to 
the muscles.  The bone was comminuted at the junction of the 
middle and lower third.  There was contused nerve damage but 
no severance.  This injury was noted on his medical 
examinations for service entrance in July 1959 and February 
1962.  The service medical records thereafter include a 
report of Medical Board Proceedings in August 1963 showing 
that the veteran was evaluated for an old longstanding 
neuropathy of the left lower extremity resulting from his 
gunshot wound, which seemed to do well until he went to 
Germany and was exposed to severe cold.  It was noted that 
with severe cold he developed a high degree of aching and 
stiffness of the left lower extremity and was unable to 
perform his duties causing him to be evacuated back to the 
United States for disposition. Following examination of the 
veteran it was concluded that he had a moderately severe 
neuropathy of the left sciatic nerve which, although 
relatively asymptomatic under normal conditions, will be 
severely aggravated by cold weather and stress often 
associated with active military service.  It was further 
concluded that since this was a condition that existed prior 
to service and that the veteran had relatively little active 
service that he be separated from service.

The post service clinical record as well as the veteran's 
testimony shows that the  veteran's gunshot wound residuals 
have left him with some muscle imbalance in his foot with 
some clawing of his toes, some hypersensitivity to skin 
touch, decreased sensation in the digits of his left foot  
and extreme cold intolerance in his leg.  In March 2004, his 
private physician, after examining the veteran and noting 
that the veteran's left leg appeared clinically colder, 
stated that the veteran is having persistent vascular 
instability and cold intolerance, "which was definitely made 
worse by his stint in the Army."  In a letter dated that 
same month this physician further stated that the veteran, 
during his military service, was subjected to excessive cold, 
and developed significant vascular instability of his post-
traumatic left leg, which persists to this day.  He further 
opined that this is definitely related to his tour of duty in 
the Army.  Testimony elicited from the veteran at his hearing 
in October 2004 was to the effect that his left leg would get 
so cold at times in service due to exposure that it actually 
hurt.  He testified that he "was subjected to 40 degree cold 
over there for extended periods."   

In view of the veteran's testimony, the medical evidence 
summarized above and the veteran's contentions this case is 
being remanded to the RO for the following development:

1. The RO should contact the veteran and 
request that he identify all VA and non- 
VA providers who possess records, not 
already associated with the claims file 
pertaining to treatment or evaluation of 
his left leg disorder since service, to 
include the records of any evaluation and 
treatment provided to the veteran by Dr. 
V. S. Esplin in February 2004.  After 
securing any necessary release required, 
the RO should obtain all identified 
records not on file.

2. Thereafter, the RO should schedule a 
VA examination by a neurologist and 
vascular specialist to determine the 
nature, severity, and etiology of any 
current left leg vascular instability and 
cold intolerance. The claims folder 
should be made available to the examiner 
in conjunction with the examination. All 
tests deemed necessary should be 
performed. Following the examination it 
is requested that the examiners render 
opinions as to the following:

a) Whether it is at least as likely as 
not any current left leg neurological 
and/or vascular disability originated 
during the veteran's period of active 
duty?

b) If it is determined that the a left 
leg neurological and/or vascular 
disability was present at the time of the 
veteran's entry into active duty, whether 
it is as likely as not the preservice 
neurological and/or vascular disorder 
under went a chronic increase in severity 
beyond natural progression during active 
duty.

A complete rationale for any opinion 
rendered should be included in the 
report.

3. After ensuring that all requested 
development has been completed, the RO 
should readjudicate the veteran's claim. 
If the determination of this claim 
remains unfavorable to the veteran, the 
RO must issue a supplemental statement of 
the case and an opportunity to respond. 
Thereafter, the case should be returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


